Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 1 of 18   PageID #: 2129



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            )    CR. NO. 18-00167 HG-03
                                     )
                  Plaintiff,         )
                                     )
            vs.                      )
                                     )
SHEENA STRONG,                       )
                                     )
                  Defendant.         )
                                     )
                                     )

   ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE UNDER THE
       FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 210)


      Defendant is currently incarcerated at the Bureau of

Prisons’ Residential Reentry Management Center in Dallas/Forth

Worth, Texas with a projected release date of January 29, 2022.

      Defendant has filed a Motion seeking immediate release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant seeks release due to the COVID-19 pandemic and the

premature birth of her daughter while she was incarcerated.

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

      Defendant’s MOTION TO REDUCE SENTENCE UNDER THE FIRST STEP

ACT (COMPASSIONATE RELEASE) (ECF No. 210) is DENIED.


                            STANDARD OF REVIEW


      A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

                                      1
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 2 of 18   PageID #: 2130



by a district court except in limited circumstances.             Dillon v.

United States, 560 U.S. 817, 824-25 (2010).

      On December 21, 2018, Congress passed the First Step Act of

2018.    PL 115-391, December 21, 2018, 132 Stat. 5194.          The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

      The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.           18 U.S.C. §

3582(c)(1)(A).

      18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

      [T]he court, upon motion of the Director of the Bureau
      of Prisons, or upon motion of the defendant after the
      defendant has fully exhausted all administrative rights
      to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment...after considering the
      factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that—

            (I)   extraordinary and compelling reasons warrant
                  such a reduction;
      ...
                  and that such a reduction is consistent with
                  applicable policy statements issued by the
                  Sentencing Commission.


      18 U.S.C. § 3582(c)(1)(A).

                                      2
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 3 of 18   PageID #: 2131



       SECTION 3582(c)(1)(A) AS AMENDED BY THE FIRST STEP ACT

      A.    Mandatory Procedural Requirement


      The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented the request to the Bureau of Prisons (“BOP”).              18

U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).

      The Parties agree that Defendant has complied with the

procedural requirement of 18 U.S.C. § 3582(c)(1)(A) and that the

Court may consider the motion for compassionate release.


      B.    Merits Of Defendant’s Request For Compassionate Release


      If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” consistent with applicable policy statements of the

Sentencing Commission.

      The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

      [T]he court may reduce a term of imprisonment (and may
      impose a term of supervised release with or without
      conditions that does not exceed the unserved portion of
      the original term of imprisonment) if, after
      considering the factors set forth in 18 U.S.C. §
      3553(a), to the extent that they are applicable, the
      court determines that—

            (1)(A)      Extraordinary and compelling reasons

                                      3
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 4 of 18   PageID #: 2132



                        warrant the reduction; or

                (B)     The defendant (i) is at least 70 years
                        old; and (ii) has served at least 30
                        years in prison pursuant to a sentence
                        imposed under 18 U.S.C. § 3559(c) for
                        the offense or offenses for which the
                        defendant is imprisoned;

            (2)         The defendant is not a danger to the
                        safety of any other person or to the
                        community, as provided in 18 U.S.C. §
                        3142(g); and

            (3)         The reduction is consistent with this
                        policy statement.

      U.S.S.G. § 1B1.13.

      If Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c), Defendant is only entitled to

relief if she demonstrates:

      (1)   extraordinary and compelling reasons warrant a sentence
            reduction;

      (2)   she is not a danger to the safety of others or the
            community; and,

      (3)   any requested reduction is consistent with the policy
            statement.

      United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).


      C.    Extraordinary And Compelling Reasons


      The Sentencing Commission’s Commentary Application Notes for

Guideline § 1B1.13 provides the definition of “extraordinary and

compelling reasons.”      The Court agrees with the majority of the

district courts in the Ninth Circuit that have concluded that


                                      4
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 5 of 18   PageID #: 2133



Section 1B1.13 and its definition of “extraordinary and

compelling reasons” applies to motions for compassionate release

even though the sentencing guideline was not separately amended

following the passage of the First Step Act.           See Riley v. United

States, 2020 WL 1819838, *8 (W.D. Wash. Apr. 10, 2020)

(collecting cases); United States v. Shields, 2019 WL 2359231, *4

(N.D. Cal. June 4, 2019).

      Sentencing Guideline Section 1B1.13’s Commentary Application

Notes explain that extraordinary and compelling reasons exist

when:

      (A)   Medical Condition of the Defendant.–

            (i)   The defendant is suffering from a terminal illness
                  (i.e., a serious and advanced illness with an end
                  of life trajectory). A specific prognosis of life
                  expectancy (i.e., a probability of death within a
                  specific time period) is not required. Examples
                  include metastatic solid-tumor cancer, amyotrophic
                  lateral sclerosis (ALS), end-stage organ disease,
                  and advanced dementia.

            (ii) The defendant is—

                  (I)         suffering from a serious physical or
                              medical condition,

                  (II)        suffering from a serious functional or
                              cognitive impairment, or

                  (III)       experiencing deteriorating physical or
                              mental health because of the aging
                              process,

                  that substantially diminishes the ability of the
                  defendant to provide self-care within the
                  environment of a correctional facility and from
                  which he or she is not expected to recover.

      (B)   Age of the Defendant.–The defendant (i) is at least 65
            years old; (ii) is experiencing a serious deterioration

                                      5
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 6 of 18   PageID #: 2134



            in physical or mental health because of the aging
            process; and (iii) has served at least 10 years or 75
            percent of his or her term of imprisonment, whichever
            is less.

      (C)   Family Circumstances.–
            (i) The death or incapacitation of the caregiver of
                 the defendant’s minor child or minor children.

            (ii) The incapacitation of the defendant’s spouse or
                 registered partner when the defendant would be the
                 only available caregiver for the spouse or
                 registered partner.

      (D)   Other Reasons.—As determined by the Director of the
            Bureau of Prisons, there exists in the defendant’s case
            an extraordinary and compelling reason other than, or
            in combination with, the reasons described in
            subdivisions (A) through (C).

      U.S.S.G. § 1B1.13 cmt. n.1.

      The Court has the discretion to determine whether other

extraordinary and compelling reasons exist, as stated in

paragraph (D), when ruling on motions for compassionate release.

United States v. Hernandez, 2020 WL 3453839, at *4 (D. Haw. June

24, 2020).


                            PROCEDURAL HISTORY


      Starting in 2015, Defendant Sheena Strong, her mother Yvonne

Caitano, her grandmother Marie Benevides, and Theresa Saltus

engaged in a scheme to unlawfully distribute opiod medications

for profit from the medical office of Dr. Ernest Bade.

(Presentence Investigation Report at ¶¶ 1, 12, 18-29, ECF No.

155).    The conspiracy also involved Defendant Caitano’s 15 year-

old minor adoptive daughter as well as others.           (Id. at ¶¶ 27-


                                      6
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 7 of 18   PageID #: 2135



29).

       By 2017, pharmacies in Hilo refused to fill prescriptions

written by Dr. Bade out of a concern that they were fraudulent.

(Id. at ¶ 17).     The defendants devised a scheme to fly to Maui

once each month in order to fill fraudulent prescriptions written

by Dr. Bade.     (Id. at ¶¶ 22, 24, 29).       During the scheme, the

defendants filled the same prescription multiple times at

different pharmacies on Maui.        (Id.)    The defendants used fake

Maui addresses and provided false information to pharmacists.

(Id.)

       On October 24, 2018, Defendant Strong was charged along with

Caitano, Benevides, Saltus, and Dr. Bade for their illegal

prescription drug distribution scheme.          (Indictment, ECF No. 48).

       Dr. Bade was found mentally incompetent to stand trial.

(ECF No. 105).     A forensic psychiatrist appointed by the Court

diagnosed Dr. Bade with Major Neurocognitive Disorder (Dementia),

with notable cognitive deficits in memory, language, attention,

motor skills, and social cognition.          (ECF No. 103-1 at pp. 27-

28).    Dr. Bade had notable deficits in both short-term and long-

term memory, spoke slowly, and frequently lost his train of

thought and was unable to complete sentences.           (Id. at p. 28).

Defendants Strong, Caitano, Benevides, and Saltus each pled

guilty.    The minor child was not charged.

       Defendant Strong was charged with two counts, as follows:

       Count 42: From May 2015 through October 16, 2018,
                 Defendant Sheena Strong and a co-defendant

                                      7
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 8 of 18   PageID #: 2136



                  knowingly and intentionally combined,
                  conspired, confederated, and agreed together
                  and with each other, and with others known
                  and unknown to the grand jury, to distribute
                  and possess with intent to distribute
                  Schedule II and IV controlled substances,
                  namely, Hydrocodone, Oxycodone, Morphine,
                  Fentanyl, Carisoprodol, and Alprazolam in
                  violation of 21 U.S.C. § 841(a)(1),
                  841(b)(1)(C), 841(b)(2), and 846;

      Count 43: From January 2017 through on or about October
                16, 2018, Defendant Strong and three co-
                defendants knowingly and intentionally
                combined, conspired, confederated, and agreed
                together and with each other, and with others
                known and unknown to the grand jury, to
                acquire and obtain possession of Schedule II
                and IV controlled substances, namely,
                Hydrocodone, Oxycodone, Morphone, Fentanyl,
                Carisoprodol, and Alprazolam by
                misrepresentation, fraud, forgery, deception,
                and subterfuge, in violation of 21 U.S.C. §
                843 and 846.

      (Indictment, ECF No. 48).

      On September 13, 2019, Defendant Strong pled guilty to Count

42 in the Indictment.      (ECF No. 119).

      On January 16, 2020, the Court held a sentencing hearing.

(ECF No. 162).

      Defendant was sentenced to 27 months imprisonment followed

by three years of supervised release.          (ECF No. 166).    The Court

granted the Government’s oral motion to dismiss Count 43 in the

Indictment as to Defendant Strong.         (ECF No. 162).

      The Court granted Defendant’s request to self-surrender to

the designated Bureau of Prisons facility and her mittimus was

stayed until February 27, 2020.        (Id.)
                                        ---
      On February 26, 2020, Defendant filed a Motion to Continue

                                      8
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 9 of 18    PageID #: 2137



her mittimus date by two weeks due to “emergent medical

treatment.”     (ECF No. 181).

      Defendant’s Motion was granted, in part, and denied, in

part, and Defendant’s mittimus was continued to March 3, 2020.

(ECF No. 182).

      On March 3, 2020, Defendant began serving her sentence.

(ECF No. 186).

      On December 1, 2020, Defendant filed a MOTION FOR

COMPASSIONATE RELEASE.       (ECF No. 210).

      On December 31, 2020, the Government filed its Response.

(ECF No. 222).

      On January 5, 2021, Defendant filed her Reply.             (ECF No.

225).

      On January 29, 2021, Defendant filed a Supplement.             (ECF No.

234).

      On February 10, 2021, Defendant filed a Second Supplement.

(ECF No. 240).

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).


                                  ANALYSIS


      Defendant Strong is 34 years old.        Defendant is currently

incarcerated at the Bureau of Prisons (“BOP”) Residential Reentry

Management Center in Dallas/Fort Worth, Texas.           Defendant bears

the burden to demonstrate that extraordinary and compelling


                                      9
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 10 of 18   PageID #: 2138



 reasons exist that warrant immediate release from incarceration.

 United States v. Greenhut, 2020 WL 509385, *1 (C.D. Cal. Jan. 31,

 2020).

       Defendant seeks release for two reasons:

       (1)   Due to her own health concerns related to COVID-19;
             and,

       (2)   issues related to the care of her baby daughter who was
             born prematurely in August 2020, during Defendant’s
             incarceration.


 I.    DEFENDANT’S OWN MEDICAL CONDITION


       A defendant’s general concerns about potential exposure to

 COVID-19 while incarcerated do not meet the criteria for

 extraordinary and compelling reasons for a reduction in sentence.

 United States v. Eberhart, 448 F.Supp.3d 1086, 1089-90 (N.D. Cal.

 Mar. 25, 2020); United States v. Carver,            F.Supp.3d      , 2020

 WL 1892340, *3 (E.D. Wash. Apr. 8, 2020).

       The Centers for Disease Control has identified certain

 categories of individuals that are at a higher risk for severe

 illness due to COVID-19.       The list includes people with

 conditions such as: chronic lung disease, moderate or serious

 asthma, serious heart conditions, obesity, chronic kidney

 disease, liver disease, diabetes, or individuals who are

 immunocompromised.     See United States v. Jones, Crim. No. 13-

 00860 LEK-03, 2020 WL 2331678, *5 (D. Haw. May 11, 2020).




                                      10
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 11 of 18   PageID #: 2139



       A.    Current Centers For Disease Control Standards And
             Defendant’s Medical Concerns


       The Centers for Disease Control (“CDC”) has explained that,

 as of March 17, 2021, people with certain underlying medical

 conditions are at increased risk for severe illness from COVID-

 19, including Type 2 diabetes and obesity.          (CDC Coronavirus

 Disease 2019 (COVID-19) Website, available at http://www.cdc.gov/

 coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html?CDC AA refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronav

 irus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk

 .html, last visited 3/17/21).

       The CDC has also stated that individuals “might be at an

 increased risk” for severe illness from COVID-19 when suffering

 from conditions including asthma.         (Id.)
                                            ---
       Defendant alleges that she suffers from Type 2 diabetes,

 asthma, and obesity.


       B.    Medical Conclusion


       Defendant is 34 years old.       The CDC recognizes that the risk

 of developing severe illness from COVID-19 increases with age.

 Those 65 years of age or older are at increased risk and those 85

 years and older at the greatest risk.         (https://www.cdc.gov/

 coronavirus2019-ncov/need-extra- precautions/ older-adults.html,

 last visited 3/17/21).      Defendant’s age does not place her in a

 category of increased risk of complications due to COVID-19.


                                      11
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 12 of 18   PageID #: 2140



       Defendant’s medical records reflect that she has been

 diagnosed with Type 2 diabetes, obesity, fibromyaglia, and

 asthma.    (Def.’s BOP Medical Records at p. 274, attached as Ex. D

 to Def.’s Motion, ECF No. 217).        Defendant’s medical records

 reflect that her conditions have been managed while she has been

 incarcerated.     Defendant has been prescribed Albuterol Sulfate,

 an Albuterol inhaler, and a Budesonide/Fortomerol inhaler for her

 asthmatic condition.      (Id.)   She is prescribed Ibuprofen for

 fibromyalgia.     (Id.)   She has received diet counseling for her

 obesity and diabetes conditions.          (Id. at pp. 171, 274-75).

       The record demonstrates that Defendant has received and

 continues to receive appropriate medical care by the BOP.

 Defendant received extensive treatment during her pregnancy which

 she alleges she did not know about until after she was

 incarcerated on March 3, 2020.

       In the one year that Defendant has been incarcerated, she

 has not established a basis for compassionate release based on

 her own medical issues.      Defendant is housed at a Residential

 Reentry Management Center rather than a prison facility and has

 been provided with appropriate treatment.          Defendant has been

 prescribed various medications to treat her medical conditions

 and continues to have access to medical care.          Conditions that

 can be managed in prison are not a basis for compassionate

 release.    United States v. Kazanowski, Crim. No. 15-00459 DKW-05,

 2020 WL 3578310, *9 (D. Haw. July 1, 2020) (citing U.S.S.G. §

 1B1.13 cmt. n.1(A)).
                                      12
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 13 of 18   PageID #: 2141



       The increased availability of vaccines and lower rates of

 COVID-19 infection also weigh against compassionate release due

 to Defendant’s own medical conditions.         Defendant has not

 indicated whether she has been vaccinated or whether she is

 scheduled to receive a vaccination based on her health concerns.


 II.   Section 3553(a) Factors And Defendant’s History and
       Characteristics

       A.      History and Characteristics


       In order to be eligible for compassionate release, Defendant

 must establish that release is appropriate pursuant to the

 factors set forth in 18 U.S.C. § 3553(a) and that she is not a

 danger to the safety of others or the community.           18 U.S.C. §

 3582(c)(1)(A); U.S.S.G. § 1B1.13(2).

       The Section 3553(a) factors include the nature and

 circumstances of the offense, the history and characteristics of

 the defendant, and the need for the sentence imposed.

       Defendant is currently serving a 27-month sentence for her

 involvement in a conspiracy to distribute large quantities of

 opioids and other highly addictive controlled prescription

 medications.      Defendant worked at a medical clinic in Hilo where

 she conspired with others, including her own family members, to

 engage in drug trafficking.       (Presentence Report at ¶ 20, ECF No.

 155).      Defendant’s actions from May 2015 through October 2018

 included a conspiracy that involved a child under 18 years old

 and a person over 65 years old of ongoing drug crimes.            (Id.
                                                                    --- at
                                      13
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 14 of 18   PageID #: 2142



 ¶¶ 19, 27; Indictment at ¶ 26, ECF No. 48).

       The Presentence Report reflects that Defendant Strong was

 held individually responsible for trafficking 53,994.6 milligrams

 of Oxycodone (163,620 total milligrams), 5,940.0 milligrams of

 Hydrocodone (18,000 total milligrams), 0.74 milligrams of

 Fentanyl (2.25 total milligrams), and 668.25 milligrams of

 Morphine (2,025 total milligrams).        (Presentence Report at ¶ 46,

 ECF No. 155).

       Defendant was in Criminal History Category I and was subject

 to a sentencing guideline range of 37-46 months imprisonment.

 The Court granted a variance and sentenced Defendant to a total

 of 27 months imprisonment.


       B.    Portion Of Sentence Served


       A review of the caselaw demonstrates that the portion of the

 sentence already served by the defendant is a necessary factor

 for the Court to consider in evaluating compassionate release.

 United States v. Connell,          F.Supp.3d.       , 2020 WL 2315858, at

 *6 (N.D. Cal. May 8, 2020).       The amount of time served of the

 originally imposed sentence must be considered pursuant to

 Section 3553(a) to ensure that the amount of time adequately

 reflects the seriousness of the offense, deters criminal conduct,

 and protects the public.       United States v. Barber, 466 F.3d 1127,

 1133 n.9 (D. Ore. 2020).

       At the time she filed her Motion with the assistance of

 counsel in December 2020, Defendant had served approximately 9
                                 14
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 15 of 18   PageID #: 2143



 months of her 27-month sentence.


       C.    Appropriateness of Immediate Release


       The Court finds that the nature and circumstances of

 Defendant’s offense weigh in favor of her 27-month sentence.

 Defendant pled guilty to trafficking in highly addictive opiod

 medications.    Defendant acted as an unpaid employee of a medical

 clinic to engage in the drug trafficking conspiracy.

       Defendant served approximately 33% of her 27-month sentence

 when she filed her motion.       Defendant’s immediate release would

 not adequately reflect the seriousness of the offense, would not

 properly deter similar criminal conduct, and would not protect

 the public.    The factors in Section 3553(a) do not support the

 immediate release of the Defendant.


 III. Summary Of Medical Conclusion And Section 3553(a) Factors


       Defendant has not established a basis for compassionate

 release because of her own medical issues.          The record does not

 demonstrate that she is suffering from a terminal health

 condition or a condition that substantially interferes with her

 ability to provide self-care while incarcerated.           Defendant has

 been able to manage her medical conditions while incarcerated.

 The record demonstrates that Defendant has received and continues

 to receive appropriate medical care while incarcerated.

       Defendant has not established that her immediate release is


                                      15
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 16 of 18   PageID #: 2144



 warranted pursuant to the Section 3553(a) factors.


 IV.   COMPASSIONATE RELEASE TO CARE FOR DEFENDANT’S DAUGHTER


       Defendant Strong also seeks compassionate release due to the

 medical condition of her baby who was born while Defendant was

 incarcerated.

       Pursuant to Sentencing Guideline Section 1B1.13’s Commentary

 Application Notes C, Family Circumstances may provide a basis to

 establish “extraordinary and compelling reasons” for

 compassionate release.      Specifically, compassionate release may

 be appropriate when the defendant would be the only available

 caregiver for the defendant’s minor child.          U.S.S.G. § 1B1.13

 cmt. n.1(C); United States v. Bolden, 2020 WL 4286820, *4-*5

 (W.D. Wash. July 27, 2020).

       On April 30, 2020, Defendant Strong was released from a BOP

 medical facility to a BOP Residential Reentry Management Center

 in Dallas/Fort Worth into the Mothers and Infants Together

 (“MINT”) Program.     MINT is a residential program promoting

 bonding skills for pregnant inmates.

       In August 2020, Defendant’s child was born prematurely at

 approximately 26 weeks.      (Letter from child’s physician, attached

 as Ex. B to Def.’s Second Supplement, ECF No. 243-2).            According

 to the child’s physician, the child requires 24 hour supervision,

 receives intermittent oxygen support and is under the care of an

 extensive subspecialty team including cardiology, pulmonology,


                                      16
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 17 of 18   PageID #: 2145



 and gasteroenterology, among others.         (Id.)
                                               ---
       Defendant Strong remains in the MINT program.          Defendant

 Strong resides at the Residential Reentry Center and her child

 remains hospitalized at the Neonatal Intensive Care Unit (“NICU”)

 at the nearby hospital.      Defendant Strong is able to visit the

 child daily, to provide breast milk, and to bond with the child

 through the MINT program.       Defendant also takes courses on

 parenthood, family, and community life to assist her through the

 MINT program.

       Defendant’s child remains in the NICU, is being treated with

 various medications, and is being seen by an extensive team of

 subspecialty physicians and providers.         Defendant Strong has been

 granted an extension to remain in the MINT program until at least

 July 7, 2021.

       Defendant has not established that compassionate release is

 appropriate at this time.       The ongoing medical needs of her child

 are being met.     The record demonstrates that the child is

 receiving extensive medical care and that Defendant Strong is

 able to visit the child daily through the MINT program.            In the

 future, Defendant may file a new motion for compassionate

 release, but at this time, Defendant has not demonstrated that

 compassionate release is appropriate.

 //

 //

 //


                                      17
Case 1:18-cr-00167-HG Document 246 Filed 03/17/21 Page 18 of 18   PageID #: 2146



                                 CONCLUSION


       Defendant’s Motion To Reduce Sentence Under The First Step

 Act (COMPASSIONATE RELEASE) (ECF No. 210) is DENIED.

       IT IS SO ORDERED.

       Dated: March 17, 2021, Honolulu, Hawaii.




 United States v. Sheena Strong, Crim. No. 18-00167 HG-03; ORDER
 DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE UNDER THE FIRST
 STEP ACT (ECF No. 210)
                                 18
